


Exhibit 10(l)


ELEVENTH AMENDMENT TO CREDIT AGREEMENT


AND


FIRST AMENDMENT TO FACILITY GUARANTEES


This Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees (this “Eleventh Amendment”) is entered into as of November 8, 2013
(the “Eleventh Amendment Effective Date”), by and among Denbury Resources Inc.,
a Delaware corporation (“Borrower”), JPMorgan Chase Bank, N.A., as
Administrative Agent (“Administrative Agent”), and the financial institutions
parties hereto as Banks (hereinafter collectively referred to as “Executing
Banks”, and each individually, an “Executing Bank”).


W I T N E S S E T H


WHEREAS, Borrower, Administrative Agent, the other agents party thereto and
Banks are parties to that certain Credit Agreement dated as of March 9, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) (unless otherwise defined herein, all terms used herein with their
initial letter capitalized shall have the meaning given such terms in the Credit
Agreement, including, to the extent applicable, after giving effect to the
amendments set forth in Section 1 of this Eleventh Amendment);


WHEREAS, pursuant to the Credit Agreement, Banks have made a Revolving Loan to
Borrower and provided certain other credit accommodations to Borrower;


WHEREAS, Borrower has requested that Banks amend certain provisions contained in
the Credit Agreement as more specifically provided for herein; and


WHEREAS, subject to and upon the terms and conditions set forth herein,
Executing Banks have agreed to Borrower’s request and to enter into this
Eleventh Amendment;


NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower,
Administrative Agent and Executing Banks hereby agree as follows:


Section 1.    Amendments to Credit Agreement. In reliance on the
representations, warranties, covenants and agreements contained in this Eleventh
Amendment, and subject to the satisfaction or waiver of the conditions precedent
set forth in Section 2 hereof, the Credit Agreement shall be amended effective
as of the Eleventh Amendment Effective Date in the manner provided in this
Section 1.


1.1Additional Definitions. Section 1.1 of the Credit Agreement shall be amended
to add thereto in alphabetical order the following definitions, each of which
shall read in full as follows:


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute or any
regulations promulgated thereunder.


“Eleventh Amendment” means that certain Eleventh Amendment to Credit Agreement
and First Amendment to Facility Guarantees dated as of the Eleventh Amendment
Effective Date among Borrower, Administrative Agent and Banks party thereto.


“Eleventh Amendment Effective Date” means November 8, 2013.


“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act.



- 1 -

--------------------------------------------------------------------------------




“Excluded Swap Obligation” means, with respect to any Credit Party individually
determined on a Credit Party by Credit Party basis, any Swap Obligations if, and
solely to the extent that, all or a portion of the Guarantee of such Credit
Party of, or the grant by such Credit Party of a Lien to secure, such Swap
Obligations (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an Eligible
Contract Participant at the time such Guarantee or grant of a Lien becomes
effective with respect to such Swap Obligations.


“FATCA” means Sections 1471 through 1474 of the Code as of the Eleventh
Amendment Effective Date (or any amended or successor version that is
substantially comparable and not materially more onerous to comply with), and
current or future regulation or official interpretations thereof, any agreements
entered into pursuant to section 1471(b) of the Code and any intergovernmental
agreements entered into in connection with the implementation of such Sections
of the Code.


“Foreign Bank” means any Bank that is not a U.S. Person.


“Projected Volume” means the forecasted production of oil and natural gas of
Borrower and its Restricted Subsidiaries, as determined as of the last day of
each Fiscal Quarter by Borrower, based on Borrower’s internal engineering
reports.


“Qualified ECP Guarantor” means in respect of any Hedge Agreement, each Credit
Party that (a) has total assets exceeding $10,000,000 at the time any Guarantee
of Swap Obligations under such Hedge Agreement becomes effective or (b)
otherwise constitutes an Eligible Contract Participant and can cause another
Person to qualify as an Eligible Contract Participant at such time by entering
into a keepwell under Section 1a(18)(A)(v)(ii) of the Commodity Exchange Act.


“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any Hedge Agreement or Hedge Transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.


“U.S. Person” means any Person that is a “United States person” as defined in
section 7701(a)(30) of the Code.


“Withholding Agent” means any Credit Party or Administrative Agent.


1.2Amendment to Definitions. The definitions of “Facility Guarantee”, “Hedge
Agreement”, “Loan Papers” and “Obligations” contained in Section 1.1 of the
Credit Agreement shall be amended and restated to read in full as follows:


“Facility Guarantee” means a Guarantee substantially in the form of Exhibit A
attached hereto to be executed by each Restricted Subsidiary in favor of Banks,
pursuant to which such Restricted Subsidiary guarantees payment and performance
in full of the Obligations.


“Hedge Agreement” means, collectively, any agreement, instrument, arrangement or
schedule or supplement thereto evidencing any Hedge Transaction (including any
agreement, contract or transaction that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act). Hedge Agreement expressly
includes any Existing Hedge Agreements.


“Loan Papers” means this Agreement, the First Amendment, the Second Amendment,
the Third Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth
Amendment, the Seventh Amendment, the Eighth Amendment, the Ninth Amendment, the
Tenth Amendment, the Eleventh Amendment, the Notes, each Facility Guarantee
which may now or hereafter be executed, each Borrower Pledge Agreement which may
now or hereafter be executed, each Subsidiary Pledge Agreement which may now or
hereafter be executed, all Mortgages now or at any time hereafter delivered
pursuant to Section 5.1, and all other certificates, documents or instruments
delivered in connection with this Agreement, as the foregoing may be amended
from time to time.



- 2 -

--------------------------------------------------------------------------------




“Obligations” means all present and future indebtedness, obligations and
liabilities, and all renewals and extensions thereof, or any part thereof, of
each Credit Party to Administrative Agent or to any Bank or any Affiliate of any
Bank arising pursuant to (a) the Loan Papers, (b) any Hedge Agreement or Hedge
Transaction entered into with any Bank or any Affiliate of any Bank, but
excluding any additional transactions or confirmations entered into (1) after
such Bank (or Affiliate thereof) ceases to be a Bank or an Affiliate of a Bank
or (2) after assignment by such Bank (or Affiliate thereof) to a third party
that is not a Bank or an Affiliate of a Bank, (c) the Bond Documents and (d) any
Bank Products, and all interest accrued on any of the indebtedness, obligations
and liabilities arising pursuant to clauses (a), (b), (c) and/or (d) above in
this definition, and costs, expenses, and attorneys’ fees incurred in the
enforcement or collection of any of the indebtedness, obligations and
liabilities arising pursuant to clauses (a), (b), (c) and/or (d) above in this
definition, regardless of whether such indebtedness, obligations and liabilities
are direct, indirect, fixed, contingent, liquidated, unliquidated, joint,
several or joint and several. As used in this Agreement, the term “Obligations”
shall also include, without limitation, any and all obligations, indebtedness
and liabilities owed by Borrower or any other Credit Party to Bond Purchaser
(whether directly or as assignee of Bond Issuer) under the Bond Documents, which
obligations, indebtedness and liabilities shall be secured by Liens on all
property described as collateral security for the Obligations in accordance with
and pursuant to the Mortgages and the other Loan Papers. Notwithstanding the
foregoing, solely with respect to any Credit Party that is not an Eligible
Contract Participant, Excluded Swap Obligations of such Credit Party shall at
all times be excluded from “Obligations” owing by such Credit Party.


1.3Amendment to Hedge Agreements Provision. Section 7.24 of the Credit Agreement
shall be amended to add the following sentence immediately after the last
sentence of such section, which shall read in full as follows:


From and after the Eleventh Amendment Effective Date, Borrower is a Qualified
ECP Guarantor.


1.4New Commodity Exchange Act / Keepwell Covenant. A new Section 8.18 shall be
added to the Credit Agreement immediately following Section 8.17 thereof, which
new Section 8.18 shall read in full as follows:


Section 8.18    Commodity Exchange Act Keepwell Provision. Borrower hereby
Guarantees the payment and performance of all Obligations of each Credit Party
(other than itself) and absolutely, unconditionally and irrevocably undertakes
to provide such funds or other support as may be needed from time to time by
each Credit Party (other than itself) in order for such other Credit Party to
honor its obligations under its respective Loan Papers to which it is a party
including Swap Obligations (provided, however, that Borrower shall only be
liable under this Section 8.18 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 8.18, or
otherwise under this Agreement or any Loan Paper, as it relates to such other
Credit Parties, voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of
Borrower under this Section 8.18 shall remain in full force and effect until all
Obligations are paid in full, and all of the Banks’ Commitments are terminated.
Borrower intends that this Section 8.18 constitute, and this Section 8.18 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.


1.5New Non-Qualified ECP Guarantor Covenant. A new Section 8.19 shall be added
to the Credit Agreement immediately following Section 8.18 thereof, which
Section 8.19 shall read in full as follows:


Section 8.19    Qualified ECP Guarantor. Borrower will, and will cause each
other Credit Party to, at all times maintain record title of all Borrowing Base
Properties in a Credit Party that is a Qualified ECP Guarantor.


1.6Amendment to Restricted Payments Provision. Section 9.2 of the Credit
Agreement shall be amended by restating subsection (j) in its entirety, which
shall read in full as follows:


(j)    So long as no Default or Borrowing Base Deficiency exists on the date any
such Distribution is declared or paid and no Default or Event of Default would
result therefrom, Borrower may make Distributions to Borrower’s Equity holders,
including, without limitation, to repurchase Borrower’s issued and outstanding
common stock and to make cash dividends with respect thereto; provided, that
prior to and after paying any such Distribution, (i) Availability shall not be
less than 10% of the Borrowing Base in effect on the date such Distribution is
paid and (ii) Borrower shall be in compliance with the financial covenants
contained in Section 10.1 and Section 10.2, in each case calculated on a

- 3 -

--------------------------------------------------------------------------------




pro forma basis after giving effect to the payment of such Distribution and in a
manner reasonably acceptable to Administrative Agent.


1.7Amendment to Use of Proceeds Provision. Section 9.7 of the Credit Agreement
shall be amended by restating subsection (d) in its entirety, which shall read
in full as follows:


(d)    for general corporate purposes, including, without limitation, to make
Restricted Payments to the extent not prohibited hereunder,


1.8Amendment to Hedge Transactions Provision. Section 9.11 of the Credit
Agreement shall be amended by restating subsection (a) in its entirety, which
shall read in full as follows:


(a)    Borrower will not, nor will Borrower permit any other Credit Party to,
enter into any commodity Hedge Transactions other than with respect to Hedge
Agreements in respect of commodities that shall not have a term of greater than
five (5) years and the notional volumes for which (when aggregated with other
commodity Hedge Agreements then in effect other than basis differential swaps on
volumes already hedged pursuant to other Hedge Agreements) do not exceed, as of
the date such Hedge Agreement is executed, the applicable percentage set forth
in the table below of the Projected Volume from Proved Mineral Interests for
each of oil and gas, calculated separately, for each month during the period
during which such Hedge Agreement is in effect:
Period
(relative to execution date of relevant Hedge Agreement)
Percentage Limitation
Oil
Gas
Months 1-24
90%
90%
Months 25-60
85%
85%



; provided, that any Credit Party may enter into Hedge Transactions consisting
solely of purchased put options or floors for Hydrocarbons that are not related
to corresponding calls, collars or swaps and with respect to which neither
Borrower nor any Restricted Subsidiary has any payment obligation other than
premiums and charges the total amount of which are fixed and known at the time
such transaction is entered into;


1.9Amendment to Increased Cost and Reduced Return Provision. Section 13.1 of the
Credit Agreement shall be amended by restating subsection (a)(i) in its
entirety, which shall read in full as follows:


(i)    shall subject such Bank (or its Applicable Lending Office) to any Tax,
duty, or other charge with respect to any Commitments, Base Rate Loans,
Eurodollar Loans, its Note, or its obligation to make Base Rate Loans or
Eurodollar Loans, or change the basis of taxation of any amounts payable to such
Bank (or its Applicable Lending Office) under this Agreement or its Note in
respect of any Base Rate Loans or Eurodollar Loans or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Taxes imposed
on the overall net income of such Bank or such Applicable Lending Office, and
(B) Taxes subject to indemnification under Section 13.6);


1.10Amendment to Increased Cost and Reduced Return Provision. Section 13.1 of
the Credit Agreement shall be amended by adding the words “or liquidity” after
the phrase “regarding capital adequacy” in subsection (b) of Section 13.1.


1.11Amendment to Increased Cost and Reduced Return Provision. Section 13.1 of
the Credit Agreement shall be amended to add the following sentence immediately
after subsection (c), which shall read in full as follows:


Notwithstanding anything in this Agreement to the contrary, for the purposes of
this Article XIII, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, guidelines or directives in connection therewith or
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III, are deemed to have gone into effect and to
have been adopted after the date of this Agreement.


1.12Amendment to Taxes Provision. Section 13.6 of the Credit Agreement shall be
amended by restating subsection (a) in its entirety, which shall read in full as
follows:

- 4 -

--------------------------------------------------------------------------------






(a)    Any and all payments by Borrower to or for the account of any Bank or
Administrative Agent hereunder or under any other Loan Paper shall be made free
and clear of and without deduction or withholding for any and all present or
future Taxes, duties, levies, imposts, deductions, charges or withholdings, and
all liabilities with respect thereto, excluding, (i) in the case of each Bank
and Administrative Agent, Taxes imposed on its net income, and franchise Taxes
imposed on it, by the jurisdiction under the Laws of which such Bank (or its
Applicable Lending Office) or Administrative Agent (as the case may be) is
organized or any political subdivision thereof, (ii) in the case of a Bank, any
U.S. withholding Taxes imposed on amounts payable to such Bank with respect to
its interest in the Commitments pursuant to a law in effect on the Eleventh
Amendment Effective Date or the date such Bank acquires its interest in the
Commitments (other than pursuant to an assignment request by the Borrower under
Section 13.9), and (iii) any U.S. federal withholding Taxes imposed under FATCA)
(all such non-excluded Taxes, duties, levies, imposts, deductions, charges,
withholdings, and liabilities being hereinafter referred to in this Section 13.6
as “Non-Excluded Taxes”). If any Withholding Agent shall be required by Law to
deduct any Non-Excluded Taxes from or in respect of any sum payable under this
Agreement or any other Loan Paper to any Bank or Administrative Agent, (i) the
sum payable by Borrower shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 13.6) such Bank or Administrative Agent receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the applicable Withholding Agent shall make such deductions, (iii) the
applicable Withholding Agent shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Law, and
(iv) Borrower shall furnish to Administrative Agent, at its address set forth on
Schedule 1.1 hereto, the original or a certified copy of a receipt evidencing
payment thereof.


1.13New Tax Indemnification Provision. Section 13.6 of the Credit Agreement
shall be amended by restating subsection (c) in its entirety, which shall read
in full as follows:


(c)    Borrower agrees to indemnify each Bank and Administrative Agent within 10
days after demand therefor, for the full amount of Taxes and Other Taxes
(including, without limitation, any Non-Excluded Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 13.6) paid by
such Bank or Administrative Agent (as the case may be) and any liability
(including penalties, interest, and expenses) arising therefrom or with respect
thereto. Borrower shall also, and does hereby, indemnify Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
for any amount which a Bank for any reason fails to pay indefeasibly to
Administrative Agent as required by Section 13.6(i). A certificate as to the
amount of any such payment or liability delivered to Borrower by a Bank (with a
copy to Administrative Agent), or by Administrative Agent on its own behalf or
on behalf of a Bank, shall be conclusive absent manifest error.


1.14New Withholding Tax Form Provision. Section 13.6 of the Credit Agreement
shall be amended by restating subsection (d) in its entirety, which shall read
in full as follows:


(d)    Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Paper shall deliver
to the applicable Withholding Agent, at the time or times reasonably requested
by the Withholding Agent, such properly completed and executed documentation
reasonably requested by the Withholding Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Bank, if reasonably requested by the Withholding Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Withholding Agent as will enable the Withholding Agent to determine whether or
not such Bank is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 13.6(d)(i)(A) and (i)(B) and
Section 13.6(j) below) shall not be required if in the Bank’s reasonable
judgment such completion, execution or submission would subject such Bank to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank.


(i)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,


(A)     any Bank that is a U.S. Person shall deliver to the Withholding Agent on
or prior to the date on which such Bank becomes a Bank under this Agreement (and
from time to time thereafter upon the reasonable request of the Withholding
Agent), executed originals of IRS Form W-9 certifying that such Bank is exempt
from U.S. federal backup withholding Tax;

- 5 -

--------------------------------------------------------------------------------






(B)     any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to each Withholding Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Bank
becomes a Bank under this Agreement (and from time to time thereafter upon the
reasonable request of the Withholding Agent), whichever of the following is
applicable:


(1)     in the case of a Foreign Bank claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Paper, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Paper, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


(2)     executed originals of IRS Form W-8ECI;


(3)     in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Bank is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 871(h)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or


(4)     to the extent a Foreign Bank is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-2 or
Exhibit K-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Bank is a
partnership and one or more direct or indirect partners of such Foreign Bank are
claiming the portfolio interest exemption, such Foreign Bank may provide a U.S.
Tax Compliance Certificate substantially in the form of Exhibit K-4 on behalf of
each such direct and indirect partner; and


(C)    any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Withholding Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Bank becomes a
Bank under this Agreement (and from time to time thereafter upon the reasonable
request of the Withholding Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Withholding Agent to determine the withholding or deduction required to be made.


Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Withholding Agent in writing of its
legal inability to do so.


1.15New Tax Indemnification Provision. New subsections (i) and (j) shall be
added to the end of Section 13.6 of the Credit Agreement, which new subsections
shall read in full as follows:


(i)    Each Bank shall severally indemnify Administrative Agent, within 10 days
after demand therefor, for (i) any Non-Excluded Taxes attributable to such Bank
(but only to the extent that Borrower has not already indemnified Administrative
Agent for such Non-Excluded Taxes and without limiting the obligation of
Borrower to do so), (ii) any Taxes attributable to such Bank’s failure to comply
with the provisions of Section 14.9(b)(iii) relating to the maintenance of a
Participant Register and (iii) any Taxes that are excluded from indemnification
under Section 13.6(a) attributable to such Bank, in each case, that are payable
or paid by Administrative Agent in connection with any Loan Papers, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Bank by Administrative Agent shall be conclusive
absent manifest error. Each Bank hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Bank under any Loan
Paper or

- 6 -

--------------------------------------------------------------------------------




otherwise payable by Administrative Agent to the Bank from any other source
against any amount due to Administrative Agent under this paragraph (i).


(j)    If a payment made to a Bank under this Agreement would be subject to
United States federal withholding tax imposed by FATCA if such Bank fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Bank has
complied with such Bank’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this Section
13.6(j), “FATCA” shall include any amendments made to FATCA after the Eleventh
Amendment Effective Date.


1.16Amendment to Participations Provision. The first sentence of subsection
14.9(b)(i) of the Credit Agreement shall be amended in its entirety to read in
full as follows:


Any Bank may at any time sell to one or more banks or other entities
(“Participants”) participating interests in any Revolving Loan owing to such
Bank, any Note held by such Bank, any Commitment of such Bank or any other
interest of such Bank under the Loan Papers; provided, that notwithstanding
anything to the contrary contained in this Agreement, in no event may a Bank
sell a participation in all or a portion of its rights and obligations under
this Agreement to Borrower, any Affiliate of Borrower or any natural Person.


1.17Amendment to Participations Provision. Subsection 14.9(b)(iii) of the Credit
Agreement shall be amended to add the following sentence immediately after the
last sentence in such subsection, which shall read in full as follows:


Each Bank that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Revolving Loans or other obligations under
the Loan Papers (the “Participant Register”); provided that no Bank shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Papers) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.102-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Bank shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


1.18Amendment to Assignments Provision. The last sentence of subsection
14.9(c)(i) of the Credit Agreement shall be amended and restated in its entirety
to read in full as follows:


Notwithstanding anything to the contrary contained in this Agreement, in no
event may a Bank assign all or a portion of its rights and obligations under
this Agreement to Borrower, any Affiliate of Borrower or any natural Person.


1.19Amended Facility Guarantee Exhibit. The Credit Agreement shall be amended to
replace, in its entirety, Exhibit A to the Credit Agreement with Exhibit A
attached hereto.


1.20New Tax Compliance Certificate Exhibits. The Credit Agreement shall be
amended to add Exhibits K-1, K-2, K-3 and K-4 attached hereto as new Exhibits
K-1, K-2, K-3 and K-4 to the Credit Agreement immediately after Exhibit J to the
Credit Agreement.


Section 2.    First Amendment to Existing Facility Guarantees. Subject to the
satisfaction of the condition precedent set forth in Section 3.1 hereof,
effective as of the Eleventh Amendment Effective Date, a new Paragraph 24 or
Paragraph 25 (as applicable) is hereby added immediately after Paragraph 23 or
Paragraph 24 (as applicable) to each of the following agreements:

- 7 -

--------------------------------------------------------------------------------




(1) that certain Facility Guarantee dated as of March 9, 2010 by Greencore
Pipeline Company LLC, a Delaware limited liability company, as guarantor, in
favor of Administrative Agent, (2) that certain Amended and Restated Facility
Guarantee dated as of December 31, 2010 by Denbury Holdings, Inc., a Delaware
corporation (f/k/a Denbury Encore Holdings Inc.), as guarantor, in favor of
Administrative Agent, (3) that certain Facility Guarantee dated as of March 9,
2010 by Denbury Gathering & Marketing, Inc., a Delaware corporation, as
guarantor, in favor of Administrative Agent, (4) that certain Amended and
Restated Facility Guarantee dated as of December 31, 2010 by Denbury Operating
Company, a Delaware corporation (f/k/a EAP Properties, Inc. and
successor-by-merger to a previous “Denbury Operating Company”), as guarantor, in
favor of Administrative Agent, (5) that certain Facility Guarantee dated as of
March 9, 2010 by Denbury Onshore, LLC, a Delaware limited liability company, as
guarantor, in favor of Administrative Agent, (6) that certain Facility Guarantee
dated as of March 9, 2010 by Denbury Green Pipeline-Texas, LLC, a Delaware
limited liability company, as guarantor, in favor of Administrative Agent, (7)
that certain Facility Guarantee dated as of December 31, 2010 by Denbury
Pipeline Holdings, LLC, a Delaware limited liability company, as guarantor, in
favor of Administrative Agent, (8) that certain Facility Guarantee dated as of
December 31, 2010 by Denbury Gulf Coast Pipelines, LLC, a Delaware limited
liability company, as guarantor, in favor of Administrative Agent, and (9) that
certain Amended and Restated Facility Guarantee dated as of December 31, 2010 by
Denbury Air, LLC, a Delaware limited liability company (f/k/a EAP Operating,
LLC), as guarantor, in favor of Administrative Agent, which new Paragraph 24 or
Paragraph 25 (as applicable) shall read in full as follows:


[24][25].    To the extent Guarantor is a Qualified ECP Guarantor, it hereby
guarantees the payment and performance of all Obligations of each other Credit
Party and absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time to each other Credit
Party in order for such Credit Party to honor its obligations under this
Guarantee including Swap Obligations (provided, however, that each such
Guarantor shall only be liable under this paragraph for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this paragraph, or otherwise under this Guarantee or any Loan Paper, as it
relates to such other Credit Parties, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of Guarantor under this paragraph shall remain in full force and
effect until all Obligations are paid in full, and all of the Banks’ Commitments
are terminated. The parties intend that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


Section 3.    Conditions Precedent to Amendment. Subject to the satisfaction (or
waiver) of the following conditions, the amendments to the Credit Agreement
contained in Section 1 hereof shall each be effective on the Eleventh Amendment
Effective Date:


3.1Counterparts. Administrative Agent shall have received counterparts hereof
duly executed by Borrower and Majority Banks and acknowledged by each Restricted
Subsidiary (or, in the case of any party as to which an executed counterpart
shall not have been received, telegraphic, electronic, telecopy, or other
written confirmation from such party of execution of a counterpart hereof by
such party).


3.2No Default; No Borrowing Base Deficiency. No Default or Event of Default
shall have occurred which is continuing, and no Borrowing Base Deficiency then
exists.


3.3Other Documents. Administrative Agent shall have been provided with such
documents, instruments and agreements, and Borrower shall have taken such
actions, in each case as Administrative Agent may reasonably require in
connection with this Eleventh Amendment and the transactions contemplated
hereby.


Section 4.    Representations and Warranties. To induce Executing Banks and
Administrative Agent to enter into this Eleventh Amendment, Borrower hereby
represents and warrants to Banks and Administrative Agent as follows as of the
Eleventh Amendment Effective Date:


4.1Reaffirm Existing Representations and Warranties. Each representation and
warranty of Borrower contained in the Credit Agreement and the other Loan Papers
is true and correct in all material respects on the Eleventh Amendment Effective
Date, except that any representation or warranty that is qualified by “material”
or “Material Adverse Effect” references therein shall be true and correct in all
respects.



- 8 -

--------------------------------------------------------------------------------




4.2Due Authorization; No Conflict. The execution, delivery and performance by
Borrower of this Eleventh Amendment are within Borrower’s corporate or
organizational powers, have been duly authorized by all necessary action,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not violate or constitute a default under any
provision of applicable law or any Material Agreement binding upon Borrower or
any other Credit Party or result in the creation or imposition of any Lien upon
any of the assets of Borrower or any other Credit Party other than Liens
securing the Obligations.


4.3Validity and Enforceability. This Eleventh Amendment constitutes the valid
and binding obligation of Borrower enforceable in accordance with its terms,
except as (a) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally, and (b) the
availability of equitable remedies may be limited by equitable principles of
general application.


4.4No Defense. Borrower acknowledges that Borrower has no defense to (a)
Borrower’s obligation to pay the Obligations when due, or (b) the validity,
enforceability or binding effect against Borrower of the Credit Agreement or any
of the other Loan Papers or any Liens intended to be created thereby.


Section 5.    Miscellaneous.


5.1No Waivers. No failure or delay on the part of Administrative Agent or Banks
to exercise any right or remedy under the Credit Agreement, any other Loan
Papers or applicable law shall operate as a waiver thereof, nor shall any single
or partial exercise of any right or remedy preclude any other or further
exercise of any right or remedy, all of which are cumulative and may be
exercised without notice except to the extent notice is expressly required (and
has not been waived) under the Credit Agreement, the other Loan Papers and
applicable law.


5.2Reaffirmation of Loan Papers. Any and all of the terms and provisions of the
Credit Agreement and the Loan Papers shall, except as amended and modified
hereby, remain in full force and effect. The amendments contemplated hereby
shall not limit or impair any Liens securing the Obligations, each of which are
hereby ratified, affirmed and extended to secure the Obligations.


5.3Legal Expenses. Borrower hereby agrees to pay on demand all reasonable fees
and expenses of counsel to Administrative Agent incurred by Administrative Agent
in connection with the preparation, negotiation and execution of this Eleventh
Amendment and all related documents.


5.4Parties in Interest. All of the terms and provisions of this Eleventh
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.


5.5Counterparts. This Eleventh Amendment may be executed in counterparts
(including, without limitation, by electronic signature), and all parties need
not execute the same counterpart; however, no party shall be bound by this
Eleventh Amendment until Borrower, Majority Banks and each Restricted Subsidiary
have executed a counterpart. Facsimiles and counterparts executed by electronic
signature shall be effective as originals.


5.6Complete Agreement. THIS ELEVENTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN PAPERS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.


5.7Headings. The headings, captions and arrangements used in this Eleventh
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Eleventh Amendment, nor
affect the meaning thereof.


5.8Governing Law. THIS ELEVENTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, the parties hereto have caused this Eleventh Amendment to be
duly executed by their respective authorized officers effective as of the
Eleventh Amendment Effective Date.

- 9 -

--------------------------------------------------------------------------------






 
BORROWER:
 
 
 
 
DENBURY RESOURCES INC.,
 
a Delaware corporation
 
 
 
 
By:
  /s/ James S. Matthews
 
 
  James S. Matthews,
 
 
  Vice President and General Counsel




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.



--------------------------------------------------------------------------------




Each of the undersigned (1) consent and agree to this Eleventh Amendment, and
(2) agree that the Loan Papers to which it is a party shall remain in full force
and effect and shall continue to be the legal, valid and binding obligation of
such Person, enforceable against it in accordance with its terms.


 
DENBURY GATHERING & MARKETING, INC.,
 
a Delaware corporation
 
 
 
DENBURY HOLDINGS, INC.,
 
a Delaware corporation (f/k/a Denbury Encore Holdings Inc.)
 
 
 
DENBURY OPERATING COMPANY,
 
a Delaware corporation (f/k/a EAP Properties, Inc. and successor-by-merger to a
previous "Denbury Operating Company")
 
 
 
DENBURY ONSHORE, LLC,
 
a Delaware limited liability company
 
 
 
DENBURY PIPELINE HOLDINGS, LLC,
 
a Delaware limited liability company
 
 
 
DENBURY GREEN PIPELINE-TEXAS, LLC,
 
a Delaware limited liability company
 
 
 
DENBURY GULF COAST PIPELINES, LLC,
 
a Delaware limited liability company
 
 
 
GREENCORE PIPELINE COMPANY LLC,
 
a Delaware limited liability company
 
 
 
DENBURY AIR, LLC,
 
a Delaware limited liability company (f/k/a EAP Operating, LLC)



 
By:
  /s/ James S. Matthews
 
 
  James S. Matthews,
 
 
  Vice President and General Counsel




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.



--------------------------------------------------------------------------------




 
ADMINISTRATIVE AGENT/BANK:
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent and a Bank
 
 
 
 
By:
  /s/ Mark E. Olson
 
 
  Mark E. Olson,
 
 
  Authorized Officer




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.



--------------------------------------------------------------------------------




 
BANKS:
 
 
 
BANK OF AMERICA, N.A.
 
 
 
By:
/s/ Elizabeth Gallagher
 
Name:
Elizabeth Gallagher
 
Title:
Assistant Vice President




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.



--------------------------------------------------------------------------------




 
BANKS:
 
 
 
WELLS FARGO BANK, N.A.
 
 
 
By:
/s/ Tom K. Martin
 
Name:
Tom K. Martin
 
Title:
Director




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.



--------------------------------------------------------------------------------




 
BANKS:
 
 
 
THE BANK OF NOVA SCOTIA
 
 
 
By:
/s/ Terry Donovan
 
Name:
Terry Donovan
 
Title:
Managing Director




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.



--------------------------------------------------------------------------------




 
BANKS:
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
 
 
By:
/s/ Kevin Buddhdew
 
Name:
Kevin Buddhdew
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Michael Spaight
 
Name:
Michael Spaight
 
Title:
Authorized Signatory




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.



--------------------------------------------------------------------------------




 
BANKS:
 
 
 
ROYAL BANK OF CANADA
 
 
 
By:
/s/ Jay T. Sartain
 
Name:
Jay T. Sartain
 
Title:
Authorized Signatory




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.



--------------------------------------------------------------------------------




 
BANKS:
 
 
 
UBS AG, STAMFORD BRANCH
 
 
 
By:
/s/ Lana Gifas
 
Name:
Lana Gifas
 
Title:
Director
 
 
 
 
By:
/s/ Jennifer Anderson
 
Name:
Jennifer Anderson
 
Title:
Associate Director




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.



--------------------------------------------------------------------------------




 
BANKS:
 
 
 
UNION BANK, N.A.
 
 
 
By:
/s/ Brian Hawk
 
Name:
Brian Hawk
 
Title:
Assistant Vice President




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.



--------------------------------------------------------------------------------




 
BANKS:
 
 
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (f/k/a CALYON NEW YORK BRANCH)
 
 
 
By:
/s/ Page Dillehunt
 
Name:
Page Dillehunt
 
Title:
Managing Director
 
 
 
 
By:
/s/ Michael Willis
 
Name:
Michael Willis
 
Title:
Managing Director




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.



--------------------------------------------------------------------------------




 
BANKS:
 
 
 
SANTANDER BANK, N.A.
 
 
 
By:
/s/ Inigo Iparraguirre Saenz
 
Name:
Inigo Iparraguirre Saenz
 
Title:
Senior Vice President
 
 
 
 
By:
/s/ Puiki Lok
 
Name:
Puiki Lok
 
Title:
Vice President




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.



--------------------------------------------------------------------------------




 
BANKS:
 
 
 
COMPASS BANK
 
 
 
By:
/s/ Umar Hassan
 
Name:
Umar Hassan
 
Title:
Vice President




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.



--------------------------------------------------------------------------------




 
BANKS:
 
 
 
CAPITAL ONE NATIONAL ASSOCIATION,
 
formerly known as Capital One, N.A.
 
 
 
 
By:
/s/ Victor Ponce de León
 
Name:
Victor Ponce de León
 
Title:
Vice President




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.



--------------------------------------------------------------------------------




 
BANKS:
 
 
 
COMERICA BANK
 
 
 
 
By:
/s/ John S. Lesikar
 
Name:
John S. Lesikar
 
Title:
Vice President




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.



--------------------------------------------------------------------------------




 
BANKS:
 
 
 
ING CAPITAL LLC
 
 
 
 
By:
/s/ Juli Bieser
 
Name:
Juli Bieser
 
Title:
Director




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.



--------------------------------------------------------------------------------




 
BANKS:
 
 
 
SUNTRUST BANK
 
 
 
 
By:
/s/ Shannon Juhan
 
Name:
Shannon Juhan
 
Title:
Vice President




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.



--------------------------------------------------------------------------------




 
BANKS:
 
 
 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH
 
 
 
 
By:
/s/ Darla Mahoney
 
Name:
Darla Mahoney
 
Title:
Executive Director
 
 
 
 
By:
/s/ Richard Antl
 
Name:
Richard Antl
 
Title:
Director




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.



--------------------------------------------------------------------------------




 
BANKS:
 
 
 
KEYBANK NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Paul J. Pace
 
Name:
Paul J. Pace
 
Title:
Senior Vice President




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.



--------------------------------------------------------------------------------




 
BANKS:
 
 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Daniel K. Hansen
 
Name:
Daniel K. Hansen
 
Title:
Vice President




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.



--------------------------------------------------------------------------------




 
BANKS:
 
 
 
SUMITOMO MITSUI BANKING CORPORATION
 
 
 
 
By:
/s/ James D. Weinstein
 
Name:
James D. Weinstein
 
Title:
Managing Director




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.



--------------------------------------------------------------------------------




 
BANKS:
 
 
 
FIFTH THIRD BANK
 
 
 
 
By:
/s/ Richard Butler
 
Name:
Richard Butler
 
Title:
Senior Vice President




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.



--------------------------------------------------------------------------------




 
BANKS:
 
 
 
GOLDMAN SACHS LENDING PARTNERS LLC
 
 
 
 
By:
/s/ Michelle Latzoni
 
Name:
Michelle Latzoni
 
Title:
Authorized Signatory




[Signature Page]
Eleventh Amendment to Credit Agreement and First Amendment to Facility
Guarantees
Denbury Resources Inc.

